Exhibit 10.1

FIRST COMMUNITY BANCORP
EXECUTIVE SEVERANCE PAY PLAN
(as amended and restated effective April 9 2007)

The purpose of the First Community Bancorp Executive Severance Pay Plan, as
amended and restated effective April 9, 2007 (the “Plan”) is to secure the
continued services of certain senior executives of the Company and to ensure
their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined below).

ARTICLE I
DEFINITIONS

1.1          Definitions

Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth in this Section 1.1, certain other capitalized terms being
defined elsewhere in this Plan:

(a)           “Board” means the Board of Directors of the Company.

(b)           “Change in Control” shall mean the occurrence of any of the
following:

(i)            Any “Person” or “Group” (as such terms are defined in Section
13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and the rules
and regulations promulgated thereunder) is or becomes the “Beneficial Owner”
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company, or of any entity resulting from a
merger or consolidation involving the Company, representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities of
the Company or such entity.

(ii)           The individuals who, as of the date hereof, are members of the
Board (the “Existing Directors”), cease, for any reason, to constitute more than
fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company’s Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by the Company’s stockholders of any new director was approved by a vote of at
least fifty percent (50%) of the Existing Directors, such a new director shall
be considered an Existing Director; provided, further, however, that no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened election contest
(“Election Contest”) or other actual or threatened solicitation of proxies by or
on behalf of anyone other than the Board (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.


--------------------------------------------------------------------------------


(iii)          The consummation of (x) a merger, consolidation or reorganization
to which the Company is a party, whether or not the Company is the person
surviving or resulting therefrom, or (y) a sale, assignment, lease, conveyance
or other disposition of all or substantially all of the assets of the Company,
in one transaction or a series of related transactions, to any Person other than
the Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (a
‘Transaction”) does not otherwise result in a “Change in Control” pursuant to
subparagraph (i) of this definition of “Change in Control”; provided, however,
that no such Transaction shall constitute a “Change in Control” under this
subparagraph (iii) if the persons who were the Shareholders of the Company
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of the Company are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii).

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

(d)                                 “Company” means First Community Bancorp, a
California corporation, and any successor or assignee as provided in Article V.

(e)                                  “Compensation” means your highest annual
compensation for any calendar year in the three calendar years ending with the
calendar year which includes the date of your termination of employment with the
Company and its Subsidiaries, with your compensation for any such calendar year
in which you do not complete twelve (12) months or service being annualized on
the basis of a twelve (12) month year.  For purposes of determining your
“Compensation”, your annual compensation for any calendar year or portion
thereof shall be limited to your base salary, your automobile and other expense
allowances (for those Executives who receive a company automobile in lieu of an
automobile allowance, they shall be credited with an additional $1000.00 per
month in Compensation in lieu of an automobile allowance), and your bonus
attributable to such calendar year regardless of when paid (or, if you did not 
receive a bonus for a calendar year, your target bonus for such year), before
reductions for any amounts excludable from your gross income for federal income
tax purposes pursuant to Section 125 or Section 401(k) of the Code or under any
nonqualified deferred compensation plan.  Notwithstanding anything herein to the
contrary, “Compensation” shall not include your income from the grant or vesting
of restricted stock, or from the grant, vesting, or exercise of stock options.

2


--------------------------------------------------------------------------------


(f)                                    “Disability” means a physical or mental
infirmity which substantially impairs your ability to perform your material
duties for a period of at least one hundred eighty (180) days in any two hundred
seventy (270)) day period, and, as a result of such Disability, you have not
returned to your full-time regular employment prior to termination.

(g)                                 “Employee Grade” means the grade within the
compensation system to which you are assigned by the Company.

(h)                                 “Executive” means a regular full-time
salaried employee of the Company or its Subsidiaries in Employee Grades 1, 2, 3,
A or B, who does not have an individual agreement with the Company or its
Subsidiaries regarding Change in Control severance payments.

(i)                                     “Good Reason” means, without your
express written consent, any of the following events, provided that you give the
Company or its Subsidiary at least thirty (30) days prior written notice of your
termination with the Company or its Subsidiary:

(i)            a reduction by the Employer in your annual base salary as in
effect immediately before such reduction; or

(ii)           (A)  any change in your duties and responsibilities that is
inconsistent in any adverse respect with your position(s), duties or
responsibilities as in effect immediately before the Change in Control, or an
adverse change, after the occurrence of a Change in Control, in your place in
the Company’s organization chart or in the seniority of the individual to whom
you report; provided, however, that Good Reason shall not be deemed to occur
upon a change in duties or responsibilities (other than reporting
responsibilities) that is solely and directly a result of the Company no longer
being a publicly traded entity and does not involve any other event set forth in
this paragraph (i), or (B) a material and adverse change in your titles or
offices (including, if applicable, membership on the Board) with the Company as
in effect immediately prior to such Change in Control; or

(iii)          a material reduction in the your annual target bonus opportunity
(if any) (for this purpose, a reduction for any year of over ten percent (10%)
of your annual target bonus opportunity (if any) measured by the preceding year
shall be considered “material”); or

(iv)          the failure of the Company or its Subsidiaries to continue in
effect any employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which you or your dependents are participating
immediately prior to such Change in Control or the taking of any action by the
Company which would adversely affect your or your dependents’ participation in
or reduce

3


--------------------------------------------------------------------------------


your or your dependents’ benefits under any such plan, unless you and your
dependents are permitted to participate in other plans providing substantially
equivalent benefits in the aggregate (at substantially equivalent cost with
respect to welfare benefit plans); or

(v)           the failure of the Company or its Subsidiaries to (A) provide and
credit you with the number of accrued annual leave days to which you are
entitled in accordance with the Company’s normal annual leave policy as in
effect immediately before the Change in Control or (B) provide you with paid
annual leave in accordance with the most favorable annual leave policies of the
Company or any of its Subsidiaries as in effect for you immediately prior to
such Change in Control; or

(vi)          the Employer’s requiring you to be based more than twenty five
(25) miles from the location of your place of employment immediately before the
Change in Control, except for normal business travel in connection with your
duties with the Company or its Subsidiaries; or

(vii)                           the failure of the Company to obtain the
assumption agreement from any successor as contemplated in Article V hereof.

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by you shall not constitute Good Reason.  Your right to terminate
employment for Good Reason shall not be affected by incapacities due to mental
or physical illness and your continued employment shall not constitute consent
to, or a waiver of rights with respect to, any event or condition constituting
Good Reason.  You must notify the Company of any event constituting Good Reason
within ninety (90) days following your knowledge of its existence or such event
shall not constitute Good Reason under this Plan.

(k)                                  “Just Cause” means:

(i)            the willful and continued failure by you to perform substantially
your duties with the Company and its Subsidiaries (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
failure subsequent to the delivery to you of a notice of the Company’s intent to
terminate your employment without Just Cause or subsequent to your delivery to
the Company of a notice of your intent to terminate employment for Good Reason),
and such willful and continued failure continues after a demand for substantial
performance is delivered to you by the Company or its Subsidiaries which
specifically identifies the manner in which you have not substantially performed
your duties;

(ii)           the willful engaging by you in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the business or
reputation of the Company or its Subsidiaries.

4


--------------------------------------------------------------------------------


For purposes of determining whether “Just Cause” exists, no act or failure to
act on your part shall be considered “willful” unless done, or omitted to be
done, by you in bad faith and without reasonable belief that the action or
omission was in, or not opposed to, the best interests of the Company and its
Subsidiaries.  Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board, based upon the advice of counsel for
the Company or upon the instructions to you by a more senior officer of the
Company shall be conclusively presumed to be done, or omitted to be done, by you
in good faith and in the best interests of the Company.  Just Cause shall not
exist unless and until the Company has delivered to you a copy of a resolution
duly adopted by two-thirds (2/3) of the entire Board (excluding you if you are a
Board member) at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (i) or (ii) has occurred and specifying the
particulars thereof in detail.  The Company must notify you of any event
constituting Just Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Just Cause under
this Plan.

(l)                                     “Multiplier” for each Employee Grade
shall be the number set forth opposite such Employee grade below:

Employee Grade

 

Multiplier

Grade One

 

3

Grade Two

 

2

Grade Three

 

2

Grade A

 

2

Grade B

 

1

 

(m)                               “Person” shall have the meaning set forth in
the definition of “Change in Control”.

(n)                                 “Pro Rata Bonus” means an amount equal to
the product of (i) your target bonus for the calendar year which includes the
date of your termination of employment with the Company and its Subsidiaries and
(ii) a fraction, the numerator of which is the number of days elapsed from the
beginning of such calendar year through the date of your termination of
employment and the denominator of which is 365.

(o)                                 “Release” means the Separation and General
Release Agreement in the form attached hereto as Exhibit “A”.

(p)                                 “Severance Payment” means the payment of
severance compensation as provided in Article III.

(q)                                 “Severance Period” means the number of whole
months equal to the product of 12 multiplied by the Multiplier for your Employee
Grade, beginning on the date of your termination of employment with the Company
and its Subsidiaries.

5


--------------------------------------------------------------------------------


(r)                                    “Subsidiary” means any corporation or
other Person, a majority of the voting power, equity securities or equity
interest of which is owned directly or indirectly by the Company.

ARTICLE II
INDEMNIFICATION AND GROSS-UP FOR EXCISE TAXES

2.1                               Indemnification and Gross-Up

The Company hereby indemnifies you and holds you harmless from and against any
and all liabilities, costs and expenses (including, without limitation,
attorney’s fees and costs, interest and penalties) you may incur as a result of
the excise tax imposed by Section 4999 of the Code or any similar provision of
state or local income tax law (the “Excise Tax”), to the end that you shall be
placed in the same after-tax position with respect to the Severance Payment
under this Plan and all other payments from the Company to you in the nature of
compensation (including without limitation, acceleration of equity awards and
payouts under any deferred compensation plans triggered by the Change in
Control) as you would have been in if the Excise Tax had never been imposed.  In
furtherance of such indemnification, the Company shall pay to you a payment (the
“Gross-Up Payment”) in an amount such that, after payment by you of all taxes,
including income taxes and Excise Tax imposed on the Gross-Up Payment and any
interest or penalties (other than interest and penalties imposed by reason of
your failure to file timely tax returns or to pay taxes shown due on such
returns and any tax liability, including interest and penalties, unrelated to
the Excise Tax or the Gross-Up Payment), you shall be placed in the same
after-tax position with respect to the Severance Payment under this Plan and all
other payments from the Company to you in the nature of compensation (including
without limitation, acceleration of equity awards and payouts under any deferred
compensations plans triggered by the Change in Control) as you would have been
in if the Excise Tax had never been imposed.  At such time or times necessary to
carry out the purposes of this Article II in view of the withholding
requirements of Section 4999 (c) (1) of the Code, the Company shall pay to you
one or more Gross-Up Payments for the Severance Payment and any other payments
in the nature of compensation (including without limitation, acceleration of
equity awards) which the Company determines are “excess parachute payments”
under Section 280G(b) (1) of the Code (“Excess Parachute Payments”).  If,
through a federal, state or local taxing authority (a “Taxing Authority”), or a
judgment of any court, you become liable for an amount of Excise Tax not covered
by the Gross-Up Payment payable pursuant to the preceding sentence, the Company
shall pay you an additional Gross-Up Payment (including income taxes and Excise
Tax imposed on such additional Gross-Up Payment and any interest or penalties
(other than interest and penalties imposed by reason of your failure to file
timely tax returns or to pay taxes shown due on such returns and any tax
liability, including interest and penalties, unrelated to the Excise Tax or the
additional Gross-Up Payment)) to make you whole for such additional Excise Tax;
provided, however, that, pursuant to Section 2.3, the Company shall have the
right to require you to protest, contest, or appeal any such determination or
judgment.  For purposes of this Article II, any amount which the Company is
required to withhold under Sections 3402 or 4999 of the Code or under any other
provision of law shall be deemed to have been paid for you.

6


--------------------------------------------------------------------------------


2.2                               Reporting

The Company shall provide you with a written statement showing the computation
of such Gross-Up Payment and the Excess Parachute Payments and Excise Tax to
which it relates, and setting forth the determination of the amount of gross
income you are required to recognize as a result of such payments and your
liability for the Excise Tax.  All computations and determinations required to
be made under this Article II, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such computations and determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and you within fifteen (15) business
days of the receipt of notice from the Company or you that there has been a
Payment, or such earlier time as is requested by the Company (the
“Determination”).  For purposes of the Determination, you shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made and
(ii) pay applicable state and local income taxes at the highest marginal rate of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

You shall cause your federal, state and local income tax returns for the period
in which you receive such Gross-Up Payment to be prepared and filed in
accordance with such statement, and, upon such fling, you shall certify in
writing to the Company that such returns have been so prepared and filed.  At
your request, the Company shall furnish to you, at no cost to you, assistance in
preparing your federal, state and local income tax returns for the period in
which you receive such Gross-Up Payment in accordance with such statement. 
Notwithstanding the provisions of Section 2.1, the Company shall not be
obligated to indemnify you from and against any tax liability, cost or expenses
(including, without limitation, any liability for the Excise Tax or attorney’s
fees or costs) to the extent such tax liability, cost or expense is attributable
to your failure to comply with the provisions of this Section 2.2.

2.3          Controversies

If any controversy arises between you and a Taxing Authority with respect to the
treatment on any return of the Gross-Up Amount, or of any payment you receive
from the Company as an excess Parachute Payment, or with respect to Excess
Parachute Payment, including, without limitation, any audit, protest to an
appeals authority of a Taxing Authority or litigation (a “Controversy”), the
Company shall have the right to participate with you in the handling of such
Controversy.  The Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing

7


--------------------------------------------------------------------------------


Authority, commence any judicial proceeding, make any settlement agreement, or
file a claim for refund of tax, and you shall not take any of such steps without
the prior written approval of the Company, which the Company shall not
unreasonably withhold.  You shall be represented in any Controversy by
attorneys, accountants, and other advisors selected by the Company, and the
Company shall pay the fees, costs and expenses of such attorneys, accountants,
or advisors, and any tax liability you may incur as a result of such payment. 
You shall promptly notify the Company of any communication with a Taxing
Authority, and you shall promptly furnish to the Company copies of any written
correspondence, notices or documents received from a Taxing Authority relating
to a Controversy.  You shall cooperate fully with the Company in the handling of
any Controversy; provided, however, that you shall not be obligated to furnish
to the Company copies of any portion of your tax returns which do not bear upon,
and are not affected by, the Controversy.

2.4          Underpayments/Overpayments

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of a Determination, it is possible that Gross-Up Payments which should
have been made by the Company may not have been made (an “Underpayment”) or
Gross-Up Payments are made by the Company which should not have been made (an
“Overpayment”), consistent with the calculations required to be made hereunder. 
In the event that you are thereafter required to make payment of any Excise Tax
or additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Company to or for your benefit.  You shall pay over to the Company,
within ten (10) days after your receipt thereof, any refund of an Overpayment
that you receive from any Taxing Authority (together with interest at the rate
provided in Section 1274(b)(2) of the Code).  For purposes of this Section 2.4,
a reduction in your tax liability attributable to the previous payment of the
Gross-Up Amount or the Excise Tax shall be deemed to be an Overpayment.  If you
would have received an Overpayment of all or any portion of the Gross-Up Payment
or the Excise Tax, except that a Taxing Authority offset the amount of such
Overpayment against other tax liabilities, interest, or penalties, you shall pay
the amount of such offset over to the Company (together with interest at the
rate provided in Section 1274(b)(2) of the Code) within ten (10) days after
receipt of notice from the Taxing Authority of such offset.

ARTICLE III
SEVERANCE PAYMENTS

3.1          Right to Severance Payment; Release

Conditioned on the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release, you shall be entitled to
receive a Severance Payment from the Company in the amount provided in Section
3.2 and a Pro Rata Bonus payment described in Section 3.2 if (a) you are an
Executive, and (b) within

8


--------------------------------------------------------------------------------


twenty four (24) months after the occurrence of a Change of Control, your
employment with the Company and its Subsidiaries terminates for any reason other
than:

(a)           Death,

(b)           Disability,

(c)           Termination by the Company or its Subsidiaries for Just Cause,

(d)                                 Retirement in accordance with the normal
retirement policy of the Company,

(e)                                  Voluntary termination by you for other than
Good Reason, or

(f)                                    The sale by the Company of the Subsidiary
which employed you before such sale, if you have been offered employment with
the purchaser of such Subsidiary on substantially the same terms and conditions
under which such you worked for the Subsidiary before the sale.

If your employment with the Company or its Subsidiaries is terminated before the
occurrence of a Change in Control for any reason other than one of those
enumerated immediately above, your employment will be deemed to have been
terminated by the Company without Just Cause on the day after the occurrence of
the Change in Control if (i) within ninety (90) days before a Change in Control
actually occurs, your employment is terminated by the Company other than for
Just Cause or by you for a reason that would have constituted Good Reason if the
Change in Control had already occurred or (ii) you reasonably demonstrate that
the Company or its Subsidiaries involuntarily terminated your employment, or
gave you Good Reason, at the request of a Person (other than the Company or its
Subsidiaries) who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control, or otherwise in connection with, or in
anticipation of, a Change in Control which actually occurs.

3.2          Amount of Severance Payment/Pro Rata Bonus Payment

If you become entitled to a Severance Payment under this Plan, the amount of
your Severance Payment shall equal the product of your Compensation multiplied
by the Multiplier for your Employee Grade.  In addition, if you become entitled
to a Severance Payment under this Plan, you shall also be entitled to receive an
additional cash payment equal to your Pro Rata Bonus, but only to the extent
your annual bonus for the calendar year which includes the date of your
termination of employment with the Company and its Subsidiaries has not already
been paid.

3.3          No Mitigation

The Company acknowledges and agrees that you shall be entitled to receive your
entire Severance Payment regardless of any income, which you may receive from
other sources following your termination on or after the Effective Time.

9


--------------------------------------------------------------------------------


3.4          Payment of Severance Payment

The Severance Payment and the Pro Rata Bonus payment to which you are entitled
shall be paid to you, in one lump sum cash payment, not later than eight (8)
calendar days after the execution and delivery by you (or your beneficiary or
personal representative, if applicable) of the Release Agreement, but in no
event before the date on which such Release becomes effective (including the
expiration of any applicable revocation period).  If you should die before all
amounts payable to you have been paid, such unpaid amounts shall be paid to your
beneficiary under this Plan or, if you have not designated such a beneficiary in
writing to the Company, to the personal representative(s) of your estate.

3.5          Welfare Benefits

If you are entitled to receive a Severance Payment under Section 3.1, you and
your dependents will also be entitled to receive, during your Severance Period,
the same level of medical, dental, disability and life insurance benefits upon
substantially the same terms and conditions (including employee contributions
for such benefits) as existed immediately prior to your termination date or, if
more favorable to you, as such benefits and terms and conditions existed
immediately prior to the Change in Control; provided, that, if you or dependents
cannot continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted.  Notwithstanding the foregoing, your
right to medical, dental, disability or life insurance benefits shall be subject
to cancellation by the Company if you or your dependents obtain alternative
coverage of a similar type during the Severance Period; provided, however, that
if any such alternative group health coverage excludes any pre-existing
condition that you or your dependents may have when coverage under such group
health plan would otherwise begin, coverage under this Section 3.5 shall
continue (but not beyond the Severance Period) with respect to such pre-existing
condition until such exclusion under such other group health plan lapses or
expires.  You shall be obligated to notify the Company’s Human Resources
Department of any such alternative coverage within thirty (30) days of its first
becoming applicable to you or your dependents.  In the event you are required to
make an election under Sections 601 through 607 of ERISA (commonly known as
COBRA) to qualify for continuing health benefits coverage described in this
Section 3.5, the obligations of the Company and its Subsidiaries under this
Section 3.5 to continue your health benefits coverage shall be conditioned upon
your timely making such an election.

3.6          Automobile

If you become entitled to receive a Severance Payment under Section 3.1, and you
then have the use of an automobile that is provided to you at the expense of the
Company or any Subsidiary, you shall have the right, for ninety (90) days
following your termination of employment, (a) to continue your use of the
automobile on the same basis on which you used it immediately before your
termination of employment, or (b) to purchase the automobile from the Company or
Subsidiary for its lowest wholesale Kelley Blue Book value from a range
determined based on the actual mileage, condition and features of the automobile
you use, or, if the Company or Subsidiary has leased the automobile, to assume
the lease, or (c) to take the actions described in clause (a) and (b) of this
sentence.

10


--------------------------------------------------------------------------------


3.7          Outplacement Services

If you become entitled to Severance Payment under Section 3.1, you will also
become entitled to receive outplacement services in accordance with the
Company’s usual practice for Executives as in effect immediately prior to the
Change in Control or, if more favorable to you, in accordance with the Company’s
usual practice for Executives as in effect immediately prior to your termination
of employment.

3.8          Withholding of Taxes

The Company may withhold from any amounts payable to you under this Plan all
federal, state, city or other taxes required by applicable law to be withheld by
the Company.

ARTICLE IV
OTHER RIGHTS AND BENEFITS NOT AFFECTED

4.1          Other Benefits

Except as set forth in Section 4.2, neither the provisions of this Plan nor the
Severance Payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish your rights as an employee, whether existing now
or hereafter, under any employee benefit, incentive, retirement, welfare, stock
option, stock bonus or stock-based, or stock purchase plan, program, policy or
arrangement or any written employment agreement or other plan, program policy or
arrangement not related to severance.

4.2          Other Severance Plans Superseded

As of the date of adoption of this Plan, the terms and provisions of this Plan
will supersede any and all other severance plans maintained by the Company or
its Subsidiaries to the extent they apply to Executives (except for any
individual severance agreement between you and the Company and its
Subsidiaries), and your participation in any other severance plan of the Company
and its Subsidiaries will be hereby terminated.  To the extent you are a party
to an individual severance agreement with the Company or any of its
Subsidiaries, you shall be entitled to receive the severance payments and
benefits under such agreement, unless you elect to receive the payments and
benefits under this Plan.

4.3          Employment Status

This Plan does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Company, nor does it impose on the
Company

11


--------------------------------------------------------------------------------


or any of its Subsidiaries any obligation to retain you in your present or any
other position, nor does it change the status of your employment as an employee
at will.  Nothing in this Plan shall in any way affect the right of the Company
or any of its Subsidiaries in its absolute discretion to change or reduce your
compensation at any time, or to change at any time one or more benefit plans,
dental plans, health care plans, savings plans, bonus plans, vacation pay plans,
disability plans, and the like.

ARTICLE V
SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Plan, in the same manner
and to the same extent that the Company would be required to perform if no
succession or assignment had taken place.  In such event, the term “Company”, as
used in this Plan, shall mean (from and after, but not before, the occurrence of
such event) the Company as herein before defined and any successor or assignee
to the business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

ARTICLE VI
CONFIDENTIALITY

6.1          Nondisclosure of Confidential Material

In the performance of your duties, you have previously had, and may in the
future have, access to confidential records and information, including, but not
limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the “Confidential
Material”).  All such Confidential Material is considered secret and has been
and/or will be disclosed to you in confidence.  By your acceptance of your
Severance Payment under this Plan, you shall be deemed to have acknowledged that
the Confidential Material constitutes propriety information of the Company which
draws independent economic value, actual or potential, from not being generally
known to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 6.1 is an example, to maintain its
secrecy.  Except in the performance of your duties to the Company, you shall
not, directly or indirectly for any reason whatsoever, disclose or use any such
Confidential Material that (i) has been publicly disclosed or was within your
possession prior to its being furnished to you by the Company or becomes
available to you on a nonconfidential basis from a third party (in any of such
cases, not due to a breach by you or your obligations to the Company or by
breach of any other person of a confidential, fiduciary or confidential
obligation, the breach of which you know or reasonably should know), (ii) is
required to be disclosed by

12


--------------------------------------------------------------------------------


you pursuant to applicable law, and you provide notice to the Company of such
requirement as promptly as possible, or (iii) was independently acquired or
developed by you without violating any of the obligations under this Plan and
without relying on Confidential Material of the Company.  All records, files,
drawings, documents, equipment and other tangible items, wherever located,
relating in any way to the Confidential Material or otherwise to the Company’s
business, which you have prepared, used or encountered or shall in the future
prepare, use or encounter, shall be and remain the Company’s sole and exclusive
property and shall be included in the Confidential Material.  Upon your
termination of employment with the Company, or whenever requested by the
Company, you shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in your possession or
under your control.

6.2          Nonsolicitation of Employees

By your acceptance of your Severance Payment under this Plan, you agree that,
for a period of two (2) years following your termination of employment with the
Company or its Subsidiaries, neither you nor any Person or entity in which you
have an interest shall solicit any person who was employed on the date of your
termination of employment by the Company or any of its Subsidiaries, to leave
the employ of the Company or any of its Subsidiaries.  Nothing in this Section
6.2, however, shall prohibit you or any Person or entity in which you have an
interest from placing advertisements in periodicals of general circulation
soliciting applications for employment, or from employing any person who answers
any such advertisement.  For purposes of this Section 6.2, you shall not be
deemed to have an interest in any corporation whose stock is publicly traded
merely because you are the owner of not more than two percent (2%) of the
outstanding shares of any class of stock of such corporation, provided you have
no active participation in the business of such corporation (other than voting
your stock) and you do not provide services to such corporation in any capacity
(whether as an employee, an independent contractor or consultant, a board
member, or otherwise).

6.3          Equitable Relief

By your acceptance of your Severance Payment under this Plan, you shall be
deemed to have acknowledged that violation of Sections 6.1 or 6.2 would cause
the Company irreparable damage for which the Company can not be reasonably
compensated in damages in an action at law, and that therefore in the event of
any breach by you of Sections 6.1 or 6.2, the Company shall be entitled to make
application to a court of competent jurisdiction for equitable relief by way of
injunction or otherwise (without being required to post a bond).  This provision
shall not, however, be construed as a waiver of any of the rights which the
Company may have for damages under this Plan or otherwise, and, except as
limited in Article VII, all of the Company’s rights and remedies shall be
unrestricted.

13


--------------------------------------------------------------------------------


ARTICLE VII
ARBITRATION

Subject to the provisions of Section 6.3, any controversy or claim between you
and the Company arising out of or relating to or concerning this Plan (including
the covenants contained in Section 6) and any dispute regarding your employment
or the termination of your employment or any dispute regarding the application,
interpretation or validity of this Plan (each, an “Employment Matter”) will be
finally settled by arbitration in a location determined by you (which location
must be located within the County in which you primarily work) and administered
by the American Arbitration Association (the “AAA”) under its Commercial
Arbitration Rules then in effect.  In the event of any conflict between this
Plan and the rules of the American Arbitration Association, the provisions of
this Plan shall be determinative.  If the parties are unable to agree upon an
arbitrator, they shall select a single arbitrator from a list of seven
arbitrators designated by the office of the American Arbitrator Association
having responsibility for the location selected by you, all of whom shall be
retired judges who are actively involved in hearing private cases or members of
the National Academy of Arbitrators, and who, in either event, are residents of
such forum.  If the parties are unable to agree upon an arbitrator from such
list, they shall each strike names alternatively from the list, with the first
to strike being determined by lot.  After each party has used three strikes, the
remaining name on the list shall be the arbitrator.  The AAA’s Commercial
Arbitration Rules will be modified in the following ways:  (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages, (iii) there
will be no authority to amend or modify the terms of the Plan and (iv) a
decision must be rendered within ten business days of the parties’ closing
statements or submission of post-hearing briefs.  To the extent permitted by
law, the Company will pay or reimburse any reasonable expenses, including
reasonable attorney’s fees, you incur as a result of any Employment Matter.  You
or the Company may bring an action or special proceeding in a state or federal
court of competent jurisdiction sitting in Los Angeles County, California or
such other jurisdiction as you may determine in your discretion to enforce any
arbitration award under Article VII.

ARTICLE VIII
MISCELLANEOUS

8.1          Applicable law

TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE UNITED STATES, THE LAWS OF THE
STATE OF CALIFORNIA SHALL BE THE CONTROLLING LAW IN ALL MATTERS RELATING TO THIS
PLAN, REGARDLESS OF THE CHOICE-OF-LAW RULES OF THE STATE OF CALIFORNIA OR ANY
OTHER JURISDICTION.

8.2          Construction

No term or provision of this Plan shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Plan shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

14


--------------------------------------------------------------------------------


8.3          Severability

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of this Plan and this Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

8.4          Headings

The Section headings in this Plan are inserted only as a matter of convenience,
and in no way define, limit, or extend or interpret the scope of this Plan or of
any particular Section.

8.5          Assignability

Your rights or interests under this Plan shall not be assignable or
transferrable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution.

8.6          Term

This Plan shall continue in full force and effect until its terms and provisions
are completely carried out, unless terminated by the Board with at least a
majority vote before the commencement of a Change in Control Period (as defined
below); provided, however, that no termination of this Plan shall be effective
if made while the Company (or any Person acting on the Company’s behalf) (i) is
conducting negotiations to effect a Change in Control, (ii) within ninety (90)
days before the Company (or any Person acting on its behalf) executes a letter
of intent (whether or not binding) or a definitive agreement to effect a Change
in Control, or (iii) during the period between execution of a definitive
agreement to effect a Change in Control and the consummation of the transactions
contemplated thereunder (the first to occur of (i), (ii) or (iii) shall commence
a “Change in Control Period”).  A Change in Control Period shall expire upon the
first to occur of (A) the occurrence of a Change in Control and (B) the first
anniversary of the commencement of the Change in Control Period.

8.7          Amendment/Termination

This Plan may be amended in any respect by resolution adopted by the Board with
at least a majority until the commencement of a Change in Control Period;
provided, however, that this Section 8.7 shall not be amended, and no amendment
shall be effective if made during a Change in Control Period.  After a Change in
Control occurs, this Plan shall no longer be subject to amendment, change,
substitution, deletion, revocation or termination in any respect whatsoever
until the second anniversary of such Change in Control.  No agreement or
representations written or oral, express or implied, with respect to the subject
matter hereof, have been made by the Company which are not expressly set forth
in this Plan.

15


--------------------------------------------------------------------------------


8.8          Notices

For purposes of this Plan, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each party to the
other, provided that all notices to the Company shall be directed to the
attention of the Board of Directors with a copy to the General Counsel.  All
notices and communications shall be deemed to have been received on the date of
delivery thereof if personally delivered, upon return confirmation if
telecopied, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt.  No objection to the method of delivery
may be made if the written notice or other communication is actually received.

8.9          Interpretation and Administration

This Plan shall be administered by the Board.  The Board may delegate any of its
powers under the Plan to a subcommittee of the Board.  The Board or a
subcommittee thereof shall have the authority (i) to exercise all of the powers
granted to it under the Plan, (ii) to construe, interpret and implement the
Plan, (iii) to prescribe, amend and rescind rules and regulations relating to
the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan.  Actions of the Board or a
subcommittee thereof shall be taken by a majority vote of its members.

8.10        Section 409A

Notwithstanding anything in this Plan to the contrary, in the event the payment
of any amounts under this Plan would be treated as non-qualified deferred
compensation under Section 409A of the Code, such payment will be delayed for 6
months after the date of termination of employment if required in order to avoid
additional tax under Section 409A of the Code.  If you die within 6 months
following such termination of employment, any such delayed payments shall not be
further delayed, and shall be immediately payable to your beneficiary or estate
in accordance with the applicable provisions of this Plan.

8.11        Type of Plan.

This Plan is intended to be, and shall be interpreted as an unfunded employee
welfare plan under Section 3(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) and Section 2520.104-24 of the Department of Labor
Regulations, maintained primarily for the purpose of providing employee welfare
benefits, to the extent that it provides welfare benefits, and under Sections
201, 301 and 401 of ERISA, as a plan that is unfunded and maintained primarily
for the purpose of providing deferred compensation, to the extent that it
provides such compensation, in each case for a select group of management or
highly compensated employees.

Dated: April 9, 2007

16


--------------------------------------------------------------------------------


Exhibit A
Separation and General Release Agreement

In connection with the termination of your employment by First Community Bancorp
(the “Company”), effective                        , 200    , and in accordance
with the terms and conditions of the First Community Bancorp Executive Severance
Pay Plan, as amended and restated from time to time (the “Plan”), the Company
agrees to provide you, contingent upon your execution of this agreement, with
the following severance payment and benefits:

·                  [Insert description of severance payment and benefits]

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

You knowingly and voluntarily waive and release forever whatever claims you ever
had, now have or hereafter may have against the Company and any subsidiary or
affiliate of the Company, any of their successors or assigns and any of their
present and former employees, directors, officers and agents (collectively
referred to as “Releasees”), based upon any matter, occurrence or event existing
or occurring prior to the execution of this agreement, including anything
relating to your employment with the Company and any of its subsidiaries or
affiliates or to the termination of such employment or to your status as a
shareholder or creditor of the Company.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this agreement).

You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs.  You hereby acknowledge that you are familiar with the provisions of
California Civil Code Section 1542 and that you expressly waive and relinquish
any and all rights or benefits you may have under said Section 1542, to the full
extent permitted by law.  Said Section 1542 states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Company,
its subsidiaries and affiliates and, without limiting the generality of the
foregoing, you hereby

17


--------------------------------------------------------------------------------


expressly waive any right or claim that you may have or assert to payment for
salary, bonuses, medical, dental or hospitalization benefits, life insurance
benefits or attorneys’ fees; provided, however, that notwithstanding any other
provision of this agreement, you do not waive any of your rights and the Company
shall comply with its obligations with respect to continuation coverage
requirements under Section 4980B of the Internal Revenue Code of 1986, as
amended (commonly referred to as “COBRA”).

[Your signature below will also constitute confirmation that (i) you have been
given at least twenty-one (21) days within which to consider this release and
its consequences, (ii) you have been advised prior to signing this agreement to
consult, and have consulted, with an attorney of your choice, and (iii) you have
been advised that you may revoke this agreement at any time during the seven (7)
day period immediately following the date you signed this letter.][Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

This agreement shall be governed by the laws of State of California.

Please confirm by returning to                                the enclosed copy
of this agreement, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

 

 

FIRST COMMUNITY BANCORP

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Date:

 

 

 

 

18


--------------------------------------------------------------------------------